ON MOTION

ORDER

MICHEL, Circuit Judge.
Jose Solomon submits a letter, which the court treats as a motion for leave to file his petition for review out of time. The court considers whether Solomon’s petition for review should be dismissed as untimely.
On October 11, 2002, the Merit Systems Protection Board issued a final decision in Solomon’s case, specifying that its decision was final and that any petition for review must be received by this court within 60 days of receipt of the Board’s decision. Solomon acknowledges that he received the decision on October 18, 2002. His petition for review was received by the court on December 20, 2002, more than 60 days after Solomon’s receipt of the Board’s decision.
Our review of a Board decision is governed by 5 U.S.C. § 7703(b)(1), which provides that “[notwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept, of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.Cir. 1984). Thus, under the time provision of the statute, Solomon’s petition for review was due in this court within 60 days of receipt of the Board’s final decision, i.e., December 17, 2002. See Fed. RApp. P. 25(a) (a filing is not timely unless the clerk receives the papers within the time fixed for filing). Because it was received after that date, this court must dismiss Solomon’s petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for leave to file out of time is denied.
(2) Solomon’s petition for review is dismissed.
(2) Each side shall bear its own costs.